07-4884-ag
         Lin v. Holder
                                                                                        BIA
                                                                                A077 913 582
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 19 th day of November, two thousand                nine.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                       Chief Judge,
 9                JON. O. NEWMAN,
10                PIERRE N. LEVAL,
11                       Circuit Judges.
12       _________________________________________
13
14       KAN YUN LIN,
15                Petitioner,
16
17                          v.                                  07-4884-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., * UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ________________________________________


                        *
               Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr. is
         automatically substituted for former Acting Attorney General
         Peter D. Keisler as the respondent in this case.
         0 9 1 4 0 9 -2 4
 1   FOR PETITIONER:           Yimin Chen, New York, New York.
 2
 3   FOR RESPONDENT:           Gregory G. Katsas, Acting Assistant
 4                             Attorney General; Susan K. Houser,
 5                             Senior Litigation Counsel; W. Daniel
 6                             Shieh, Trial Attorney; Office of
 7                             Immigration Litigation, Civil
 8                             Division, United States Department
 9                             of Justice, Washington, D.C.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED, that the petition for review

14   is DENIED.

15       Petitioner Kan Yun Lin, a native and citizen of the

16   People’s Republic of China, seeks review of an October 5,

17   2007 order of the BIA denying her motion to reopen.     In re

18   Kan Yun Lin, No. A077 913 582 (B.I.A. Oct. 5, 2007).        We

19   assume the parties’ familiarity with the underlying facts

20   and procedural history in this case.

21       We review the BIA’s denial of a motion to reopen for

22   abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

23   Cir. 2006).   When the BIA considers relevant evidence of

24   country conditions in evaluating a motion to reopen, we

25   review the BIA’s factual findings under the substantial

26   evidence standard.     See Jian Hui Shao v. Mukasey, 546 F.3d

27   138, 169 (2d Cir. 2008).


                                     2
1        The BIA did not err in denying Lin’s untimely motion to

2    reopen.   See 8 U.S.C. § 1229a(c)(7)(C); see also 8 C.F.R.

3    § 1003.2(c)(2).   Lin argues that the BIA erred by finding

4    that she failed to produce evidence demonstrating either

5    material changed country conditions sufficient to excuse the

6    untimely filing of her motion to reopen or her prima facie

7    eligibility for relief from removal.   However, these

8    arguments fail because we have previously reviewed the BIA’s

9    consideration of evidence similar to that which Lin

10   submitted and have found no error in its conclusion that

11   such evidence is insufficient to establish either material

12   changed country conditions or a reasonable possibility of

13   persecution.   See Jian Hui Shao, 546 F.3d at 169-72 (noting

14   that “[w]e do not ourselves attempt to resolve conflicts in

15   record evidence, a task largely within the discretion of the

16   agency”); see also Wei Guang Wang v. BIA, 437 F.3d 270, 275

17   (2d Cir. 2006) (noting that while the BIA must consider

18   evidence such as “the oft-cited Aird affidavit, which [it]

19   is asked to consider time and again[,] . . . it may do so in

20   summary fashion without a reviewing court presuming that it

21   has abused its discretion”).

22       The BIA’s determination that Lin was not eligible to


                                    3
1    file a successive asylum application was not in error.     See

2    Yuen Jin v. Mukasey, 538 F.3d 143, 156, 158-59 (2d Cir.

3    2008).

4        For the foregoing reasons, the petition for review is

5    DENIED.   As we have completed our review, any stay of

6    removal that the Court previously granted in this petition

7    is VACATED, and any pending motion for a stay of removal in

8    this petition is DISMISSED as moot. Any pending request for

9    oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34(b).

12                               FOR THE COURT:
13                               Catherine O’Hagan Wolfe, Clerk
14
15                               By:___________________________




                                   4